Appeal by the defendant from nine judgments of the Supreme Court, Queens County (Rotker, J.), all rendered October 19, 1984, convicting him of robbery in the third degree under indictment No. 3841/84, robbery in the first degree under indictment No. 3854/84, grand larceny in the third degree under indictment No. 3855/84, criminal impersonation in the first degree under indictment No. 3857/ 84, grand larceny in the third degree under indictment No. 3858/84, grand larceny in the third degree under indictment No. 3859/84, robbery in the first degree under indictment No. 4106/84, robbery in the first degree under indictment No. 4107/84 and criminal impersonation in the first degree under indictment No. 4108/84, upon his pleas of guilty, and imposing sentences.
*661Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.